Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 1 of 73 PageID #: 1746




                                  EXHIBIT I
                                      TO
                PLAINTIFF’S REPLY IN SUPPORT OF 72(a)


  Served Rule 11 Motion re: McKennon Assertions in Motion to Extend Discovery
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 2 of 73 PageID #: 1747




 Shawn E. Shearer (TX Bar No. 24049493)
 The Law Office of Shawn Shearer, P.C.
 3839 McKinney Avenue, Suite 155-254
 Dallas, Texas 75204
 Telephone (972) 803-4499
 shawn@shearerlaw.pro

 Attorneys for Plaintiff
 Steven B. Barger

                                 UNITED STATES DISTRICT COURT

                                 EASTERN DISTRICT OF NEW YORK



  STEVEN B. BARGER, an individual                     Case No. 1:17-cv-4869-FB-LB

                     Plaintiff                   PLAINTIFF’S NOTICE OF MOTION AND
                                                 MOTION FOR SANCTIONS PURSUANT TO
                     v.                          RULE 11 OF THE FEDERAL RULES OF
                                                 CIVIL PROCEDURE
  FIRST DATA CORPORATION et al.
                                                 (Assigned to the Honorable Frederic Block)
                     Defendants.




    TO THE COURT AND TO DEFENDANTS AND THEIR ATTORNEYS OF RECORD

 NOTICE IS HEREBY GIVEN that Plaintiff STEVEN B. BARGER (“Plaintiff”) moves the

 Court for an Order imposing sanctions under Federal Rule 11(c) for the filing and maintaining

 the allegations and factual statements responses to specific allegations contained in the

 Defendants’ Request for Extension of Discovery Period [ECF No. 54] on the following grounds:

    (1) The filing and maintaining of the statement that “Since First Data based the amount of

        money to pay Barger on his representations of what he was earning, First Data needs

        discovery into this ‘after acquired evidence’ in connection with his claim for

        damages.”(“After-Acquired Evidence Statement”) is contrary to the testimony given by


 MOTION FOR RULE 11(c) SANCTIONS                  1
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 3 of 73 PageID #: 1748




        Defendant Whalen (former SVP of First Data) on May 31st and Defendant Marino (EVP

        of First Data) on June 1st. The evidence of Plaintiff’s billings as a consultant prior to his

        employment by First Data is not after-acquired, and in fact, knowledge of Mr. Barger’s

        rate for consulting was a negotiated term between sophisticated parties, and Mr. Barger’s

        compensation upon employment (a raise from his consulting compensation) was a

        debated proposition inside of Defendant First Data back in 2014 – the information upon

        which the request for extension was made is 4-years stale. The information is not “after-

        acquired” for purposes of McKennon, it was actually “pre-acquired”, and both the factual

        basis and legal basis upon which the extension of time was sought was knowingly

        contradictory to the evidence and law.

    (2) Defense counsel ignored the Defense witness testimony contrary to the After-Acquired

        Evidence Statement. Compensation to be paid to Plaintiff as an employee was discussed

        within the Defendant First Data prior to the employment of Mr. Barger and the decision

        was made to hire Mr. Barger in 2014 by the Vice Chairman of the Board at a rate of pay

        despite the contrary recommendations of subordinate officers at First Data. The evidence

        surrounding Plaintiff’s hiring is not after-acquired, it was acquired pre-hiring, not post-

        termination. All suggestions otherwise, and application of McKennon, are based on

        knowingly incorrect facts and knowingly incorrect applications of the law and should be

        sanctioned.

 This Motion for Sanctions will be based upon this Notice and the accompanying Memorandum

 of Points and Authorities.




 MOTION FOR RULE 11(c) SANCTIONS                   2
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 4 of 73 PageID #: 1749




 DATED:      August 29, 2018

                                     Respectfully Submitted,
                                     THE LAW OFFICE OF SHAWN SHEARER, P.C.
                                     ____/s/ Shawn Shearer_____________
                                     SHAWN SHEARER
                                     shawn@shearerlaw.pro

                                     Attorney for Plaintiff
                                     Steven B. Barger




 MOTION FOR RULE 11(c) SANCTIONS        3
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 5 of 73 PageID #: 1750




                        MEMORANDUM OF POINTS AND AUTHORITIES

     I.       INTRODUCTION AND PROCEDURAL HISTORY

           This case is an employment discrimination lawsuit brought to seek redress for the

 violation of the Plaintiff’s federally protected rights under the Family and Medical Leave Act

 (“FMLA”) and the Americans with Disabilities Act (“ADA”) initially filed on August 18, 2017.

 Pursuant to the Court’s Scheduling Order on January 18, 2018, the parties were ordered to

 complete all fact discovery by August 31, 2018.1 By letter motion [ECF No. 54] (“Request for

 Extension”), a copy of which is attached as Exhibit A, Defendants requested to extend fact

 discovery through September 28, 2018 on the basis that third-party discovery was required to

 obtain evidence on “after-acquired evidence” as to Plaintiff’s pre- First Data employment

 billings arising from Plaintiff’s deposition on August 15, 2018. Defendant’s Request for

 Extension was granted 48 hours later, before Plaintiff could file an opposition, by minute entry

 on August 17, 2018.

     II.      LEGAL STANDARDS

           Under Rule 11, by presenting the Request for Extension to the Court, Defense Counsel

 certified that to the best of the signatory’s (and the signatories law firm) knowledge, information,

 and belief formed “after inquiry reasonable under the circumstances”, that (i) the Request for

 Extension was not being presented for any improper purpose, such as to harass, cause


 1
   Discovery commenced January 18, 2018 and Defendants did not notice the Plaintiff for deposition until July
 10th (six months after discovery began), and the deposition occurred on August 10, 2018. After seven months
 of discovery lethargy (not even deposing the Plaintiff), Defendants requested an extension of discovery based on
 information supposedly “acquired” in Plaintiff’s deposition. But, as set forth herein, – all of the information had
 been in Defendants’ possessions for years and months Plaintiff’s. Had Defendants properly used the prior seven
 months of discovery to depose THE PLAINTIFF, no request to extended time would have been necessary and this
 case would be proceeding to trial on schedule. Moreover, the question for McKennon is not when outside counsel
 received the information the question is when the Defendant received the information, and Defendant First Data has
 known everything since 2014 – Mr. Eidelman learning of facts in discovery that were already known to his client
 years before is not “after-acquired evidence”, it is merely Mr. Eidelman and Defense Counsel getting up to speed on
 the events of the prior four years.

 MOTION FOR RULE 11(c) SANCTIONS                          4
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 6 of 73 PageID #: 1751




 unnecessary delay or needlessly increase the cost of litigation, (ii) the legal contentions are

 warranted by existing law or by nonfrivolous argument for extending, modifying, or reversing

 existing law or for establishing new law; and (iii) the factual contentions are warranted on the

 evidence. Fed. R. Civ. P. 11(b). If the court, after notice and opportunity to respond, determines

 Rule 11(b) has been violated, the court may impose an appropriate sanction any attorney, law

 firm, or party that violated the rule or is responsible for a violation, and a law firm may be held

 jointly responsible for the acts of its partner, associate or employee. Fed. R. Civ. P. 11(c)(1).

           Throughout the Federal Rules of Civil Procedure, there is a general theme that the Court

 is authorized to protect the sanctity of its proceedings. The Supreme Court has described fraud

 on the court as “a wrong against the institutions set up to protect and safeguard the public.”

 Hazel Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238, 246 (1944). Rules 11, 16, 26, 37,

 and 41 of the Federal Rules of Civil Procedure all divine a general equitable principle that the

 Court is empowered to sanction activity, especially misrepresentations of known acts and the

 application of law, contrary to the proper operation of the judicial system. See Jonathan

 M. Stern, Untangling A Tangled Web Without Trial, 66 J. Air L. & Com. 1251, 1272–1285

 (Summer 2001) (collecting cases).

    III.      SIGNING AND PRESENTING THE REQUEST FOR EXTENSION IS
              SANCTIONABLE UNDER RULE 11 AND THE GENERAL AUTHORITY OF
              THE COURT TO PROTECT THE PROPER OPERATION OF THE
              JUDICIAL SYSTEM

    The Request for Extension was based upon an unsupportable application of McKennon v.

 Nashville Banner Publishing Co., 513 U.S. 352 (1995). For McKennon to apply, the first step in

 the analysis is to determine whether information was discovered after the adverse employment

 action was taken. There has been nothing new discovered. The rate of pay of Plaintiff while a

 consultant and upon negotiation of employment was not a secret, and as the Defense witnesses


 MOTION FOR RULE 11(c) SANCTIONS                   5
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 7 of 73 PageID #: 1752




 have testified, was debated back in 2014 – IT IS NOT NEW INFORMATION. No evidence has

 been discovered post-Plaintiff’s termination that was not already in First Data’s possession

 pre-Plaintiff’s hiring.

    The Request for Extension begins its analysis on the basis that Mr. Barger, at the time

 working as an employee of The Barger Group, LLC, was hired by First Data as consultant at the

 rate of $30,000 per month during the first quarter of 2014 and was then hired as an employee of

 First Data, earning $40,000 per month (plus benefits and equity) on June 30, 2014. In other

 words, after observing Mr. Barger’s work for nearly six months, First Data decided to increase

 its expenditure on Mr. Barger’s services to obtain his exclusive attention away from other clients

 for whom he was consulting. There is absolutely no evidence that either the $30,000 per month

 consulting fee or the $40,000 per month salary were based on Mr. Barger’s personal income

 prior to 2014.

        The questioning of Plaintiff Barger at his deposition regarding his personal tax returns

 cannot possibly be informative of Plaintiff Barger’s billings and revenue for his prior employer.

 And, Mr. Barger’s billings and revenue for his prior employer and his personal income prior to

 his employment by First Data are irrelevant for any McKennon analysis. Just like you cannot

 determine Defense Counsel Gary Eidelman’s billable hours and collections for Saul Ewing by

 looking at his personal tax return, you cannot determine Plaintiff Barger’s billables and

 collections as a consultant from looking at his personal tax returns. Moreover, Mr. Barger’s

 billables and personal collections prior to his employment by First Data have absolutely nothing

 to do with the salary under which he worked for three years while at First Data.

    Plaintiff Barger’s billables, collections and compensation are red-herrings diverting from the

 real issue. THERE IS NO AFTER-ACQUIRED EVIDENCE AND DEFENSE COUNSEL



 MOTION FOR RULE 11(c) SANCTIONS                  6
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 8 of 73 PageID #: 1753




 KNEW SUCH WHEN THE REQUEST FOR EXTENSION WAS FILED.

     The documents produced by Defendants from 2014 demonstrate that the pre-employment

 consulting arrangement between First Data and Plaintiff Barger was a negotiated transaction

 between two sophisticated parties. Exhibit B. The Consulting Agreement contained a typical

 integration clause (Bates No. FDC 53146) providing:

         This Agreement constitutes the complete and exclusive statement between the
         parties and supersedes and merges all prior proposals and all other agreements,
         oral or written, between the parties relating to the subject matter of the
         Agreement.

     The Consulting Agreement also contained a typical disclaimer of drafter, indicating the terms

 and conditions of the document were negotiated by two willing parties and not a contract of

 adhesion or a contract entered without diligence or under duress.

         First Data and the Consultant have jointly participated in the negotiation of this
         Agreement. This Agreement shall be construed as if drafted jointly by First Data
         and Consultant, and no presumptions arise favoring any party by virtue of
         authorship or of any provision of this Agreement.

     Between the integration clause and the joint drafting clause, there is no evidence that Plaintiff

 Barger’s hourly rates as a consultant for other clients was at all a consideration in the entry of the

 Consulting Agreement. In fact, First Data specifically agreed in the joint drafting of the

 Consulting Agreement, through the integration clause, that the Consulting Agreement supersedes

 all prior discussions. Any discussion regarding the basis of the transaction was integrated away

 in a jointly negotiated and drafted agreement. The compensation paid to Plaintiff Barger’s former

 employer under the pre-employment Consulting Agreement is irrelevant to the McKennon

 analysis.2 First Data was fully apprised of the terms of the negotiated agreement it entered in


 2
   This is not a breach of contract case against Barger Group, LLC. It is not the forum for First Data to be seeking
 information to be developing any potential cause of action against a non-party to Plaintiff Barger’s FMLA and ADA
 claims arising out of his illegal termination.


 MOTION FOR RULE 11(c) SANCTIONS                         7
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 9 of 73 PageID #: 1754




 2014 – those terms are not after-acquired evidence.

     A decision was made by First Data to terminate the Consulting Agreement and employ Mr.

 Barger directly for a salary of $40,000 per month, $250,000 cash bonus, equity awards, and

 benefits. This was an increase of $10,0000 per month over that First Data was paying for a

 consultant who was also working for other clients – First Data knowingly chose to increase the

 compensation to Plaintiff as an employee over that First Data had been paying to Plaintiff’s

 employer as a consultant. A business decision was made after observing Mr. Barger’s consulting

 work for six months to hire him as an employee of First Data.

     Prior to filing the Request for Extension, Defense Counsel knew that the decision to hire

 Plaintiff at his compensation level was a decision debated inside of First Data. The evidence of

 this debate was not after-acquired, it was as old as 2014 when the decision was made to hire Mr.

 Barger instead of continuing with him as a consultant.3

     Defendant Whalen testified at her deposition on May 31, 2018 (three months prior to the

 Request for Extension) that as internal discussions regarding Mr. Barger’s compensation was

 discussed pre-hiring (Exhibit C):

          He came in at a comp level that I was astounded by and disagreed with openly.
          (Whalen 92:20-22)




 3
   Simply because that in 2018 outside counsel learned of events that occurred in 2014 that were known to employees
 of First Data in 2014, does not make that knowledge “after-acquired”. The question is not when counsel learned the
 information, the question is when the Defendant learned the information. First Data had all the information it needed
 to enter into a consulting agreement with an integration clause and then employ Mr. Barger at an increased rate in
 2014. The fact that Saul Ewing, defense counsel, just learned such, does not make that discovery after-acquired
 evidence for purpose of McKennon.


 MOTION FOR RULE 11(c) SANCTIONS                          8
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 10 of 73 PageID #: 1755




      Ms. Whalen also explained in her testimony on May 31, 2018, the reason why Plaintiff was

  employed at the decided compensation level (and it was not because of representations as to his

  billable hours as a consultant):

          [Plaintiff] and Joe Plumeri had worked together to turn around large sales forces.
          And he always was the guy with Joe. And Joe felt that he could add value here as
          part of the sales transformation effort. (Whalen 93:4-8)

          Defendant Marino echoed the statements of Defendant Whalen when he testified on June

  1, 2018 as follows (Exhibit D):

          I believe that that was a mistake to hire him at the rate in which he was paid. In
          fact, I believe Ms. Whalen testified yesterday that she completely disagreed with
          Mr. Plumeri when he made the decision to do so. . . . I think that in Mr. Barger’s
          case he was hired by Joe Plumeri. And my deposition and Ms. Whalen’s
          deposition, we believe he was hired at a rate of pay that far exceeded the
          responsibilities of the job. And Ms. Whalen, I believe, went on the record of that.
          I support that. (Marino 186:7-187:16)

      In other words, the issue of Mr. Barger’s salary compensation paid by First Data was debated

  internally within First Data back in 2014 before the offer of employment was made. At the time

  these discussions were ongoing, Mr. Plumeri was the Vice Chairman of the Board of First Data,

  Ms. Whalen was a Senior Vice President, and Mr. Marino was not yet employed by First Data.

  Mr. Plumeri, after considering his decades of history with Mr. Barger and the recent input of his

  subordinate Defendant Whalen, made the decision to hire Mr. Barger at the salary of $40,000 per

  month plus benefits and equity. Mr. Plumeri was fully informed, and First Data through its

  officers Plumeri and Whalen was fully informed, in 2014 when the hiring decision was made. 4

  Nothing new has been or needs to be discovered.




  4
   Joe Plumeri at the time of hiring the Plaintiff was the Vice Chairman of the Board of Directors and an officer of
  First Data Corporation. Mr. Plumeri has decades of experience as a senior executive on Wall Street and has written a
  NYT best seller on management. Mr. Plumeri is not a rookie easily capable of being duped on a simple employment
  hire. Exhibit F is the biography of Mr. Plumeri from the First Data corporate website. Mr. Barger did not put one
  over on Mr. Plumeri, which is what has to be believed possible to even approach any McKennon analysis.

  MOTION FOR RULE 11(c) SANCTIONS                          9
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 11 of 73 PageID #: 1756




           This case was filed in August 2017, more than three years after Mr. Plumeri, Vice

  Chairman of the Board of Directors, made a decade long informed and educated decision to

  establish Plaintiff’s compensation. There is no “after-acquired evidence”. The evidence was

  “pre-acquired” as shown by Defendant Whalen’s testimony that she openly advised Mr. Plumeri

  back in 2014 before Plaintiff was hired as an employee.5 First Data did not suddenly find

  evidence that its own employees disagreed with a 2014 decision made by First Data’s Vice

  Chairman of the Board that had input of subordinates, and to suggest otherwise is an intentional

  misapplication of the law to known facts (facts of which have been misrepresented to the court).

  The sworn testimony is that the Vice Chairman of the Board (Plumeri) of First Data and a Senior

  Vice President of First Data (Whalen) had pre-employment discussions regarding the business

  decision as to Barger’s salary and compensation in 2014. Moreover, Defendant Marino testified

  that this issue had continued during Mr. Barger’s employment at First Data. There is no after-

  acquired evidence. The supposed evidence upon which the motion to extend was based has been

  out in the open for years.

      The issue is not whether Mr. Barger was over compensated – no matter the level of his

  compensation – the issue in this case is that no matter his compensation, while on FMLA leave

  Plaintiff Barger was entitled to a statutory right TO BE REINSTATED at his pre-leave pay.

           On return from FMLA leave, an employee is entitled to be returned to the same
           position the employee held when leave commenced, or to an equivalent position
           with equivalent benefits, pay, and other terms and conditions of
           employment. An employee is entitled to reinstatement even if the employee has
           been replaced or his or her position has been restructured to accommodate the
           employee’s absence. 29 C.F.R. 825.214



  5
    The Plaintiff completely disagrees that his compensation was out of market or out of line for his responsibilities,
  but for Defendants to present to the court that issues around his compensation were newly discovered as part of this
  litigation is a complete misrepresentation of facts known by the Defendants prior to the commencement of this
  litigation.

  MOTION FOR RULE 11(c) SANCTIONS                          10
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 12 of 73 PageID #: 1757




  McKennon is inapplicable to Plaintiff’s right to return. Internal disagreements as to

  compensation amounts do not change Plaintiff’s entitlement to restoration to an equivalent

  position with the same pay as had been debated internally by First Data for years.

     For purposes of McKennon the issue is whether First Data obtained evidence after the

  commencement of this litigation that if known earlier would have resulted in Plaintiff’s

  termination. There is no such evidence, in fact the testimony is the opposite. First Data hired

  Plaintiff as a consultant. The consulting agreement was a negotiated document integrating all

  prior discussions. First Data received, processed and paid all of Plaintiff’s consulting invoices.

  First Data then hired Plaintiff as an employee at an increased rate of pay, benefits, and equity.

  Both the consulting and hiring terms were internally discussed by First Data BACK IN 2014

  prior to entering those relationships with Mr. Barger.

     Defense Counsel was aware of these testified facts when the Request to Extend was filed on

  the false basis of having discovered new evidence that required both an extension of time and the

  harassment of non-parties with extensive document production requests over private matters

  involving tax returns, former employer financials statements, etc. See Exhibit E.

     IV.       CONCLUSION AND REQUEST FOR RELIEF

     Defendants knowingly misrepresented the facts surrounding Plaintiff Barger’s PRE-

  EMPLOYMENT relationship with Mr. Plumeri and with First Data for purposes of obtaining an

  extension of time solely for the purposes of harassing non-parties, increasing the cost and time

  of this litigation, and increasing the burden on all parties (and non-parties) from Defendants’ late,

  tardy, delinquent, and oppressive discovery efforts, all based on a fabrication of “after-acquired

  evidence”.

     Defense counsel knew from sworn testimony given at the end of May 2018 that the rate of



  MOTION FOR RULE 11(c) SANCTIONS                  11
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 13 of 73 PageID #: 1758




  Mr. Barger’s pay was determined by Mr. Plumeri, not because of Plaintiff’s billable rate, but

  because Mr. Plumeri had worked with Plaintiff for years and wanted Plaintiff to assist in the

  transformation of the sales team and believed he would bring “value” as testified by Defendant

  Whalen. This information was confirmed by Mr. Barger in his deposition when he testified that

  he requested a consulting fee of $20,000 and Plumeri, Vice Chairman of the Board of First Data,

  offered $30,000.

     The Request for Extension under the subterfuge of “after-acquired evidence” was a fraud on

  the court. There is no after-acquired evidence. The concept is the figment of Defense Counsel’s

  imagination and intentional disregard for testified facts, and sanctionable.

     The request for an extension of time was designed merely to delay these proceedings,

  increase Plaintiff’s costs, impose burdens on third-parties, invade the privacy and financial

  information of third parties, and generally embarrass Plaintiff publicly through these filings and

  through subpoenas of members of his community.

     The filing and maintaining of the statement: “Since First Data based the amount of money to

  pay Barger on his representations of what he was earning, First Data needs discovery into this

  ‘after acquired evidence’ in connection with his claim for damages.” is contrary to the testimony

  given by Defendant Whalen (former SVP of First Data) and Defendant Marino (EVP of First

  Data). The evidence is not after-acquired, and in fact, knowledge of Mr. Barger’s negotiated rate

  for consulting was a negotiated term between sophisticated parties and Mr. Barger’s

  compensation upon employment was a debated proposition inside of Defendant First Data even

  before Mr. Barger was hired.

     Plaintiff requests the following relief:

     (i)     The extension of time for fact discovery, being based upon knowingly inaccurate



  MOTION FOR RULE 11(c) SANCTIONS                  12
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 14 of 73 PageID #: 1759




             representations of facts, should be immediately revoked and fact discovery ordered

             completed in this matter;

     (ii)    Plaintiff should be awarded attorney’s fees in connection with all matters related to

             the filing of this motion and in evaluating Defendants’ third-party discovery attempts

             following the granting of ECF No. 54, and all expenses and fees incurred in

             connection therewith; and

     (iii)   As an equitable penalty for falsely representing facts to the Court, Defendants should

             be barred from raising McKennon as a defense in any manner arising out of the

             process of entering the Consulting Agreement or the negotiations of the terms of Mr.

             Barger’s hiring.

  DATED:        August 29, 2018
                                               Respectfully Submitted,
                                               THE LAW OFFICE OF SHAWN SHEARER, P.C.
                                               ____/s/ Shawn Shearer_____________
                                               SHAWN SHEARER
                                               shawn@shearerlaw.pro
                                               Attorney for Plaintiff
                                               Steven B. Barger




  MOTION FOR RULE 11(c) SANCTIONS                 13
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 15 of 73 PageID #: 1760




                             EXHIBIT A
Case 1:17-cv-04869-FB-LB
  Case  1:17-cv-04869-FB-LBDocument 74-9
                             Document 54 Filed
                                          Filed10/03/18
                                                08/15/18 Page
                                                          Page16 of 373PageID
                                                               1 of     PageID#:#:855
                                                                                   1761


                                                                                                             Gary B. Eidelman
                                                                                                        Phone: (410) 332-8975
                                                                                                          Fax: (410) 332-8976
                                                                                                      Gary.Eidelman@saul.com
                                                                                                               www.saul.com




                                                                         August 15, 2018

  Via ECF
  Honorable Lois Bloom, U.S.M.J.
  U. S. District Court for the Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

          Re:      Steven B. Barger v. First Data Corporation et al.
                   Civil Case No. 1:17-cv-4869
                   Request for Extension of Discovery Period

  Dear Judge Bloom:

         Plaintiff Steven Barger’s deposition took place last Friday, August 10, 2018. He was
  unable to answer a number of substantive questions regarding fees he charged First Data,
  claiming that Philip D. Morgan, his accountant and Grant Barger, his son who ran Barger Group
  LLC, could answer those questions. Defendants want to serve subpoenas duces tecum on
  Morgan, Barger Group LLC, and Grant Barger before taking their depositions. Because fact
  discovery in this case ends on August 31, 2018, Defendants request an extension of the discovery
  deadline to allow sufficient time for these subpoenas to issue and depositions to take place. The
  granting of this extension will not impact the overall schedule because expert discovery does not
  close until September 28, 2018.1

          A.     Barger’s Testimony Regarding Compensation. Beginning on or about March 15,
  2014, Barger was hired by First Data as a consultant at the rate of $30,000 per month. On June
  30, 2014, he became a full time employee of First Data, earning $40,000 per month, in addition
  to incentive compensation and equity. In ¶34 of his Complaint, Barger alleged that:

          In deciding to accept the position with First Data, and leave his consulting
          business to move to Atlanta, Barger relied upon the representation of First Data


  1
    On Sunday, August 13, 2018, the undersigned asked Barger’s counsel to consent to these depositions occurring
  after the fact discovery cutoff. See August 12, 2018 email from Gary B. Eidelman, Esq. to Shawn Shearer, Esq.,
  attached as Ex. A. Opposing counsel declined, which has necessitated this letter motion. See August 13, 2018 letter
  from Shawn Shearer, Esq. to Gary B. Eidelman, Esq., attached as Ex. B.
Case 1:17-cv-04869-FB-LB
  Case   1:17-cv-04869-FB-LBDocument 74-9
                               Document 54 Filed
                                            Filed10/03/18
                                                  08/15/18 Page
                                                            Page17 of 373PageID
                                                                 2 of     PageID#:#:856
                                                                                     1762
  Honorable Lois Bloom, U.S.M.J.
  August 15, 2018
  Page 2

           that the future financial benefit of equity grants he would receive from First Data
           would more than offset the reduction of his base income.

  See ECF No. 1 (emphasis supplied). Barger went on to allege in ¶36 of his Complaint that:

           Barger was informed, during the negotiation of his possible employment, that
           First Data was in the process of preparing for a $3.5 billion private equity offering
           as a precursor to its planned public offering of equity, and that the public offering
           would involve KKR selling shares to the market to liquidate a portion of its
           investment in First Data, and that the offering would create a market for the
           shares to be issued upon Barger’s exercise of his stock options included in his
           proposed compensation package as an incentive for Barger to join First Data and
           leave his lucrative consulting business.

  Id. (emphasis supplied). In Barger’s Answer to Defendant First Data’s Interrogatory No. 17,
  which requested information regarding his work history, Barger stated that from 2005 until he
  was hired by First Data, he worked as a “full time consultant” at the rate of $3,000 per day plus
  expenses. See Barger Answer to First Data Interrogatory No. 17, attached as Ex. C.

          Joseph Plumeri, at the time a First Data senior executive, relied on Barger’s
  representations regarding the amount of his monthly income in establishing the rate for the
  consulting agreement and ultimately his compensation for employment. During discovery,
  Barger produced his income tax returns for 2010-2017, which paint a far different picture from
  his claims of a “lucrative consulting business” that he was induced to leave. See ECF No. 1 at
  ¶36. For instance, Schedule C of his 2013 federal income tax return (the year before he was hired
  as a consultant/employee by First Data) indicates that Barger had gross receipts of less than
  $17,000 for the entire year (less than 6 days of consulting fees at his alleged $3,000 a day rate)
  and that after expenses were applied, his 2013 adjusted gross income was a negative number. His
  AGI for 2012 also was a negative number. His 2014 tax returns do not reflect the almost
  $200,000 in consulting fees First Data paid him under the Consulting Agreement before he
  became a W2 employee.2

          Barger could not answer questions regarding these discrepancies or anything about his
  tax returns, claiming that we needed to question his accountant about his tax returns. See
  excerpts from Barger’s “rough” deposition transcript, attached as Ex. D at 47-49, 59, 64, 206. He
  also testified that Barger Group LLC (his son’s company) billed for his consulting services and
  then distributed to him a fraction of what was billed. Id. at 37-40. There exists a large
  discrepancy between his 3 ½ months of consulting services under the Consulting Agreement and
  what was actually billed and collected by Barger Group LLC.3


  2
    Plaintiff marked the referenced income tax returns “Confidential” so they are not attached. If the Court requests,
  they can be produced in camera.
  3
    On June 20, 2014, Barger Group LLC submitted an invoice for $50,000 for “final consulting services” for the
  period March-June 2014. There is no provision in the Consulting Agreement between Barger and First Data for such
  a fee. Barger testified that the payment was for the use of his intellectual property but could not cite to a license
Case 1:17-cv-04869-FB-LB
  Case   1:17-cv-04869-FB-LBDocument 74-9
                               Document 54 Filed
                                            Filed10/03/18
                                                  08/15/18 Page
                                                            Page18 of 373PageID
                                                                 3 of     PageID#:#:857
                                                                                     1763
  Honorable Lois Bloom, U.S.M.J.
  August 15, 2018
  Page 3


          B.      The Requested Discovery Goes to Barger’s Damages. Barger is seeking almost
  $16 million in damages, including 10 years of front pay. Plaintiff’s allegations in the Complaint
  and his answers to interrogatories regarding the “lucrative consulting business” he left to join
  First Data are not supported by the documents he produced or his testimony. Since First Data
  based the amount of money to pay Barger on his representations of what he was earning, First
  Data needs discovery into this “after-acquired evidence” in connection with his claims for
  damages. First Data witnesses will testify that had the Company known of either Barger’s
  misrepresentations about his consulting fees and/or his $50,000 bill for intellectual property,
  action would have been taken against him, up to and including termination.

          In McKennon v. Nashville Banner Publishing Co., 513 U.S. 352, 361-62 (1995), the
  Supreme Court ruled that after-acquired evidence cannot be used to bar relief under an
  employment discrimination statute.4 However, the Court ruled that after-acquired evidence may
  render an employee ineligible for front pay, reinstatement and limit the amount of back pay to
  the period between when the unlawful discrimination occurred and the date on which the
  discovery of the after-acquired evidence was made. Judge Block has recognized and applied the
  rationale of McKennon to deny an award of front pay. See Norris v. New York City Coll. of
  Tech., 2009 WL 82556, at *10 (E.D.N.Y. Jan. 14, 2009). Courts in the Second Circuit have
  recognized the applicability of McKennon. See, e.g., Vichare v. AMBAC Inc., 106 F.3d 457, 468
  (2d Cir. 1996) (applying rationale of McKennon to deny front pay); Altman v. New Rochelle
  Public School District, 2014 WL 2809134, at *14-15 (S.D.N.Y. June 19 2014). See also EEOC
  v. Rose Casual Dining, L.P., 2004 WL 614806, at *10 (E.D.P.A. Mar. 5, 2004) (granting
  defendant summary judgment on issue of reinstatement and front pay where the plaintiff had
  inflated her prior salary); Jones v. Ravens, Inc., 108 F. Supp. 2d 803, 812 (N.D. Oh. 2000)
  (holding defendant not liable under the ADA and finding that the after-acquired evidence
  doctrine barred any damages because plaintiff inflated his salary during salary negotiations).

          C.     The Request for an Extension is Reasonable. This is the first request for an
  extension of discovery in this matter. Defendants have produced more than 51,000 pages of
  documents and have responded or still need to respond to multiple sets of interrogatories, 15 sets
  of document requests, and requests for admissions. To date, Plaintiff has taken eight depositions
  with two more scheduled in Omaha on August 21st and 22nd. Plaintiff will not be prejudiced by
  this extension of time and the requested extension will not impact the briefing deadlines.

         For these reasons, Defendants request that the discovery cutoff be extended to permit
  them to subpoena documents from and take the depositions of Philip D. Morgan, Plaintiff’s
  accountant and Grant Barger, his son who ran Barger Group LLC, on or before September 28,
  2018.
                                              Respectfully submitted,
                                                      /s/
                                              Gary B. Eidelman
  cc:    Counsel of Record (via ECF)

  agreement. See Ex. D at 21-23. More importantly, the Consulting Agreement specifies that use of whatever
  intellectual property Barger may have used was included in the consulting fee.
  4
    Unlike McKennon, Defendants do not concede that Plaintiff has or can establish liability under the FMLA or ADA.
Case
 Case1:17-cv-04869-FB-LB
       1:17-cv-04869-FB-LBDocument
                           Document74-9
                                    54-1Filed 10/03/18
                                          Filed 08/15/18Page
                                                         Page191of
                                                                of73 PageID#:
                                                                   3 PageID #:858
                                                                               1764




                 EXHIBIT A
     Case
      Case1:17-cv-04869-FB-LB
            1:17-cv-04869-FB-LBDocument
                                Document74-9
                                         54-1Filed 10/03/18
                                               Filed 08/15/18Page
                                                              Page202of
                                                                     of73 PageID#:
                                                                        3 PageID #:859
                                                                                    1765


Eidelman, Gary B.

From:                              Eidelman, Gary B.
Sent:                              Sunday, August 12, 2018 9:57 PM
To:                                'Shawn Shearer'
Cc:                                David@zeitlinlawfirm.com; Cooper, Gillian A.; Kennedy, Lindsey C.; Eidelman, Gary B.
Subject:                           Scheduling matters


Shawn:

I am writing with respect to several scheduling items.

1. Given Mr. Barger’s testimony that Marilyn Barger suffers from depression, we do not wish to cause her any
unnecessary stress. Even though Mrs. Barger is identified on Plaintiff’s disclosures as a fact witness who has full
knowledge of the dispute, we will forgo taking her deposition if you agree that she will not be submitting any affidavits
or testifying in this case. Please let us know ASAP so that we can respond to her personal counsel.

2. As I mentioned, Amy Steffen has just taken in 2 foster children which makes travel difficult. Accordingly, we can
produce Ms. Steffen and Kathi Benhardt in Omaha: Ms. Steffen on August 21 and Ms. Benhardt on August 22. Please let
us know the time and locations where you would like to depose them.

3. Based on Mr. Barger’s testimony, we now need to subpoena documents from and depose his accountant Phillip D.
Morgan, Grant Barger and/or The Barger Group. With fact discovery closing on August 31, there is likely not enough
time to both serve subpoenas and depose them before that date. Can we come to an agreement among counsel to take
their depositions after the discovery cutoff in September? If so, we will work with you to coordinate mutually agreeable
dates for their depositions. If not, we plan to ask Judge Bloom to extend the discovery cutoff for the limited purpose of
taking this discovery.

4. As a reminder, the federal court has scheduled a telephone hearing for August 14 on the motion to compel Julie
Kelly’s deposition. As you know, we provided Ms. Kelly with dates in August when she can be deposed. We will let you
know what the court decides and if a date is set so that you can attend if you want.

5. Finally, we believe that Mr. Barger’s testimony establishes that there was and is no factual basis to have named
Rhonda Johnson, Karen Whalen, Frank Bisignano or Lori Graesser as individual defendants under the FMLA. It is one
thing to file a lawsuit and then amend to include additional witnesses if the evidence establishes liability. It is another
thing to make specific allegations in a lawsuit from the beginning of a case and then try to find out what happened. The
case law often describes this as a prohibited fishing expedition.

It is a serious thing to name someone as a defendant in a civil lawsuit. Mr Barger testified that the reason all of the
individuals were named is because “I needed to find out. I wanted whoever is responsible for not allowing me to come
back to work and that’s why I had no idea who it was so that’s why.” Mr. Barger did not need to name each of these
individuals as defendants in their personal capacity to find out what happened in his case. He could have deposed them
as witnesses. It is evident that his naming them was for an improper purpose designed to harass and cause undue legal
expense. When asked for details to support claims against these defendants, his testimony was often that we need to
ask his lawyer. That is no answer since you are not a witness. Given his testimony and theirs, it is evident that the
allegations against these individuals did not have any factual support nor have facts been developed that would support
them being defendants under the FMLA. We believe this is exactly what Rule 11 of the Federal Rules of Civil Procedure
prohibits. If Mr. Barger agrees to dismiss his FMLA claims against Johnson, Whalen, Bisignano and Graesser with
prejudice, we will not seek Rule 11 sanctions and attorneys’ fees against him. Otherwise, we have every intention of
doing so.

                                                             1
     Case
      Case1:17-cv-04869-FB-LB
            1:17-cv-04869-FB-LBDocument
                                Document74-9
                                         54-1Filed 10/03/18
                                               Filed 08/15/18Page
                                                              Page213of
                                                                     of73 PageID#:
                                                                        3 PageID #:860
                                                                                    1766


                           Gary B. Eidelman
                           SAUL EWING ARNSTEIN & LEHR LLP
                           500 E. Pratt Street
                           Suite 900 | Baltimore, MD 21202-3133
                           Tel: 410.332.8975 | Fax: 410.332.8976 | Mobile: 410.303.8832
                           Gary.Eidelman@saul.com | www.saul.com



Follow our blog, WISE: Workplace Initiatives and Strategies for Employers, here
* Please note that our Firm name and my email address have changed.




                                                                2
Case
 Case1:17-cv-04869-FB-LB
       1:17-cv-04869-FB-LBDocument
                           Document74-9
                                    54-2Filed 10/03/18
                                          Filed 08/15/18Page
                                                         Page221of
                                                                of73 PageID#:
                                                                   3 PageID #:861
                                                                               1767




                 EXHIBIT B
Case
 Case1:17-cv-04869-FB-LB
       1:17-cv-04869-FB-LBDocument
                           Document74-9
                                    54-2Filed 10/03/18
                                          Filed 08/15/18Page
                                                         Page232of
                                                                of73 PageID#:
                                                                   3 PageID #:862
                                                                               1768

                    THE LAW OFFICE OF SHAWN SHEARER, P.C.
                           3839 McKINNEY AVENUE, SUITE 155-254
                                   DALLAS, TEXAS 75204
                                  OFFICE: (972) 803-4499
                                SHAWN@SHEARERLAW.PRO

                                            August 13, 2018
  Via E-Mail

  Gary Eidelman
  Saul Ewing Arnstein & Lehr LLP
  500 Pratt Street, Suite 900
  Baltimore, MD 21022-3133

  Gary:

  In response to your most recent demands of August 12, 2018 -

  1. I suggest you discuss Mrs. Barger’s deposition with her attorney.

  2. Mr. Grant Barger has his own attorney, and it is my understanding that you will be hearing

  from his attorney today. I do not believe there is any further information Plaintiff can or will

  provide you, through an accountant or otherwise. If you wish to utilize third party subpoenas, I

  suggest you do so quickly as the period for discovery is nearly over.

  3. You will receive deposition notices today for the upcoming depositions of Ms. Amy Steffen

  and Ms. Kathi Benhardt.

  4. Ms. Kelly already appeared for her scheduled deposition on June 25, 2018. You confirmed

  her appearance to me on the record in a deposition in this case on June 27, 2018. What you

  decide to tell a Federal judge in Ohio about that reality is strictly your choice.

  5. Plaintiff will not agree to any extension of the discovery period. Any attempt by Defendant’s

  Counsel to obtain an extension will be met with opposition. Be prepared to answer for your six

  week hiatus from discovery during March and April of 2018, your six recorded no shows,

  including the no show of your own noticed deposition in Ohio, as well as Mr. Rosman’s no show

  and refusal to answer questions regarding the notice to Plaintiff in the matter of the timing of

  Defense Counsel’s cancellation of Defendant Bisignano’s May 23, 2018 deposition.
Case
 Case1:17-cv-04869-FB-LB
       1:17-cv-04869-FB-LBDocument
                           Document74-9
                                    54-2Filed 10/03/18
                                          Filed 08/15/18Page
                                                         Page243of
                                                                of73 PageID#:
                                                                   3 PageID #:863
                                                                               1769

                                                                                               Page !2



  6. I am uncertain in which depositions you have been sitting, but all the ones I have been in

  point to a clear conspiracy with regard to Mr. Barger’s illegal termination. Mr. Barger said as

  much during his deposition. Furthermore, Defense Counsel’s signed reply to the EEOC

  combined with Defendant’s Answer to Plaintiff’s Complaint is enough to justify Plaintiff’s

  inclusion of all named defendants. It is interesting that you should mention Ms. Graesser, as the

  testimony thus far combined with multiple conspiratorial emails, MetLife’s document production

  and the appearance of the Second Voycheske Declaration has given me reason to consider

  pleading former Defendant Graesser back into the case. I will let you know what I decide on that

  matter as soon as possible. In the meantime, either Rule 11 me, or don’t.



                       Very truly yours,




                                 Shawn E. Shearer




                           THE LAW OFFICE OF SHAWN SHEARER, P.C.
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 25 of 73 PageID #: 1770
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 26 of 73 PageID #: 1771
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 27 of 73 PageID #: 1772
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 28 of 73 PageID #: 1773
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 29 of 73 PageID #: 1774
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document74-9
                                    54-4 Filed
                                          Filed10/03/18
                                                08/15/18 Page
                                                          Page30 of 15
                                                               1 of 73 PageID
                                                                       PageID #:
                                                                              #: 869
                                                                                 1775




                 EXHIBIT D
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document74-9
                                    54-4 Filed
                                          Filed10/03/18
                                                08/15/18 Page
                                                          Page31 of 15
                                                               2 of 73 PageID
                                                                       PageID #:
                                                                              #: 870
                                                                                 1776



                           Barger Steven B. 081018 Rough Draft
                                                                          1


         1                    ROUGH DRAFT/REALTIME OUTPUT

         2              This ROUGH DRAFT/Realtime file is an
         3   uncertified, unedited rough draft of the proceedings,
         4   and is not to be used in any way as a final transcript.

         5   The realtime rough draft may be used in place of or in
         6   addition to or only to enhance notes taken during the

         7   proceeding.    Anyone choosing to cross-examine or prepare
         8   a witness using a rough draft is doing so with full

         9   knowledge the rough draft is uncertified, and that they

        10   are doing so at their own risk.
        11              Realtime rough drafts are not to be shared,

        12   copied, faxed or in any way distributed in any form

        13   (written or electronic); however, your experts and

        14   co-counsel and staff have limited internal use of same
        15   with the understanding that all realtime rough draft

        16   and/or computerized forms, if any, will be destroyed and

        17   replaced with the final certified copy upon its

        18   completion.    This is an unofficial transcript, which
        19   should NOT be relied upon for purposes of verbatim

        20   citation of testimony.

        21              This transcript has not been checked,

        22   proofread, or corrected.    Corrections will be made in
        23   the preparation of the certified transcript, resulting

        24   in differences in content, page and line numbers,
        25   punctuation and formatting.




                                                                          2



         1   Case:   BARGER v. FIRST DATA, ET AL
                                        Page 1
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document74-9
                                    54-4 Filed
                                          Filed10/03/18
                                                08/15/18 Page
                                                          Page32 of 15
                                                               3 of 73 PageID
                                                                       PageID #:
                                                                              #: 871
                                                                                 1777



                             Barger Steven B. 081018 Rough Draft
        20           A      Right.
        21           Q      -- which says if it started in March, the
        22   first month would be April 15th, that would be $30,000?

        23           A      Right, right.
        24           Q      Do you see that?     Correct?
        25           A      I do.




                                                                               23



         1           Q      And then the next invoice is May 15th, 2014?
         2           A      Got it.

         3           Q      Right?     So that would be the second month of

         4   the consulting arrangement, correct?
         5           A      Yup.

         6           Q      And then the third invoice is June 15th of

         7   2014.       Do you see that?

         8           A      Yeah.

         9           Q      And that would be another $30,000?
        10           A      Yup.

        11           Q      Right.     And then there is the next invoice is

        12   June 20th of 2,014.          Do you see that?
        13           A      Yeah.

        14           Q      And that corresponds with Bates numbers
        15   FDC00052613.          Do you see that?
        16           A      Yeah.

        17           Q      How much is that invoice for?
        18           A      50,000.
        19           Q      And what is that for?

        20           A      That would most likely an agreement with Joe
        21   and I be for First Data's use of any of my proprietary
        22   information that I had used during that time and would
                                      Page 21
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document74-9
                                    54-4 Filed
                                          Filed10/03/18
                                                08/15/18 Page
                                                          Page33 of 15
                                                               4 of 73 PageID
                                                                       PageID #:
                                                                              #: 872
                                                                                 1778



                           Barger Steven B. 081018 Rough Draft
        23   use going forward and you should probably ask him about

        24   that because that's what that's for.
        25           Q    Well, it says final fee for business




                                                                              24



         1   consulting services 2014?
         2           A    Right.

         3           Q    March through June.
         4           A    Yeah.
         5           Q    And this is your invoice?

         6           A    Yeah.

         7           Q    Right?     Where does it say on this invoice that

         8   you are licensing your proprietary information to First

         9   Data?
        10           A    It doesn't.

        11           Q    And what proprietary information do you have

        12   that you were licensing to First Data?
        13           A    It would simply be all the concepts that I've

        14   used over the years.

        15           Q    Are those trademarked?

        16                MR. SHEARER:     Objection.   Go ahead.
        17           Q    Do you have a trademark on your proprietary
        18   materials?

        19           A    Some are copyrighted.
        20           Q    Okay.     And was there a licensing agreement
        21   that you entered into with First Data?

        22           A    No.     This was Joe's way of me getting paid for
        23   that, that's it.        I told you my relationship with Joe
        24   over 30 some years is to a point where we say, all

                                            Page 22
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document74-9
                                    54-4 Filed
                                          Filed10/03/18
                                                08/15/18 Page
                                                          Page34 of 15
                                                               5 of 73 PageID
                                                                       PageID #:
                                                                              #: 873
                                                                                 1779



                        Barger Steven B. 081018 Rough Draft
        25   right, here is how things need to be, fine, take care of




                                                                            25



         1   it and it's over with.     That has continued for 30 years
         2   because at the end of the day I would trust everything

         3   that he was going to do and he would trust everything
         4   that I was going to do, period.       So this got entered in
         5   to cover that aspect of the business and that it may be

         6   labeled the wrong way, but it was the intent behind it.

         7        Q    Well, why -- why wasn't that included in the

         8   $30,000 a month?

         9        A    The 30,000 was my time only.
        10        Q    Were you using your business concepts during

        11   the period that you were doing consulting prior to --

        12        A    Always have.
        13        Q    So I have to ask, again, if you didn't charge

        14   for it before, why are you charging for it now?

        15        A    What do you mean if I didn't charge for it

        16   before?

        17        Q    You said that this $50,000 payment was
        18   authorized by Joe Plumeri so that you would use your

        19   proprietary materials at First Data, correct?
        20        A    Right.
        21        Q    But you were already using your proprietary

        22   materials at First Data and that was included in the
        23   $30,000 a month of time?
        24             MR. SHEARER:     Objection.    You can answer.

        25        A    No, it wasn't.




                                         Page 23
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document74-9
                                    54-4 Filed
                                          Filed10/03/18
                                                08/15/18 Page
                                                          Page35 of 15
                                                               6 of 73 PageID
                                                                       PageID #:
                                                                              #: 874
                                                                                 1780



                        Barger Steven B. 081018 Rough Draft
         2   as a consultant, right?
         3          A   Okay.   Very good.
         4          Q   Well, do you agree with me?

         5          A   Yeah.
         6          Q   You've already testified today that, and I
         7   think we've shown it as well from the complaint, that

         8   you decided to join First Data because Joe Plumeri asked
         9   you to in part, though, because of the compensation that

        10   you would receive from First Data would replace the
        11   lucrative consulting business that you had going on,

        12   yes?

        13              MR. SHEARER:   Objection.
        14          A   Yeah.

        15              (Deposition Exhibit 134, marked for

        16   identification.)

        17          Q   Mr. Barger, showing you what's marked as
        18   Deposition Exhibit 134, which is a document produced by

        19   you in this case, which is the -- your 2013 1040 for you

        20   and Mrs. Barger which corresponds with SBB-001356 to

        21   1363, and ask you if you recognize this?
        22          A   I do.

        23          Q   So can you explain to me, sir, how Deposition

        24   Exhibit 134 equates with your testimony that prior to

        25   joining First Data in 2014 you had a lucrative




                                                                         41



         1   consulting business for which the First Data
         2   compensation would replace when in 2013 your adjusted
         3   gross income was a negative $15,212?

         4          A   I was -- all the income I made in my
                                       Page 37
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document74-9
                                    54-4 Filed
                                          Filed10/03/18
                                                08/15/18 Page
                                                          Page36 of 15
                                                               7 of 73 PageID
                                                                       PageID #:
                                                                              #: 875
                                                                                 1781



                           Barger Steven B. 081018 Rough Draft
         5   consulting company went into the Barger Group, didn't

         6   come to me it was through my consulting company and my
         7   son ran called the Barger Group.

         8           Q    And that's an LLC, is it not?
         9           A    Yeah.
        10           Q    And don't you understand that an LLC is a

        11   pass-through organization?
        12                MR. SHEARER:   Objection.
        13           A    I'm not sure what that means.

        14           Q    Well, let me back this up a minute.
        15                So did the Barger Group pay you money?

        16           A    I ran all of my money through the Barger Group

        17   and Grant got paid everything in the Barger Group, so...
        18           Q    So what did you get paid?

        19           A    I got monthly money.

        20           Q    How much did you get?

        21           A    I would have to go back and look.     I have no

        22   idea.
        23           Q    Well, I think the 2013 tax return will tell

        24   us.     So let's go to the page that corresponds with

        25   SBB-001358 and under part 1 is income.       Is it your




                                                                            42



         1   testimony that in 2013 the Barger Group only paid you
         2   $16,210?
         3           A    That's what it looks like.

         4           Q    Is that the lucrative consulting --
         5           A    Lucrative consulting would be what the Barger
         6   Group earned that year.

                                          Page 38
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document74-9
                                    54-4 Filed
                                          Filed10/03/18
                                                08/15/18 Page
                                                          Page37 of 15
                                                               8 of 73 PageID
                                                                       PageID #:
                                                                              #: 876
                                                                                 1782



                         Barger Steven B. 081018 Rough Draft
         7          Q   Well, where did that money go?
         8          A   To my son.     He ran the Barger Group.     I just
         9   worked for him.

        10          Q   And your son -- so you're charging $3,000 a
        11   day to all these companies and your son only paid you
        12   $16,210?

        13          A   Yeah.     I had other money.     He got the rest of
        14   it.

        15          Q   What other money did you have?
        16          A   I had money in savings.        I had money that I

        17   lived off of.      Actually, I'm not sure how I decide to

        18   live my life is germane to this case.         Why is how much I
        19   make or how much I spend germane to this case?

        20          Q   Well, I get to ask the questions, sir.        This

        21   isn't my deposition; this is your deposition.

        22              I'm asking you is it your testimony that for
        23   this lucrative -- this lucrative consulting arrangement

        24   that you entered in with First Data that started at

        25   $30,000 a month that the year prior to that you only




                                                                               43



         1   earned $16,210 in consulting fees?
         2          A   No.
         3          Q   You earned more than that?

         4          A   I did.
         5          Q   So your testimony is that all went to your
         6   son?

         7          A   It all went to the Barger Group, everything

         8   got paid to the Barger Group.
         9          Q   So if we subpoenaed the records of the Barger
                                       Page 39
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document74-9
                                    54-4 Filed
                                          Filed10/03/18
                                                08/15/18 Page
                                                          Page38 of 15
                                                               9 of 73 PageID
                                                                       PageID #:
                                                                              #: 877
                                                                                 1783



                           Barger Steven B. 081018 Rough Draft
        10   Group, it would show you that the Barger Group only paid

        11   you $16,210 in 2013?
        12        A    Yeah.

        13        Q    We're not done with that yet.
        14             Turning to the page that is expenses for
        15   business use of your home which corresponds with

        16   SBB-001362.    Do you see that?
        17        A    I do.
        18        Q    And this is a -- this is where you took

        19   expenses, personal expenses off your taxes?
        20        A    Okay.

        21        Q    This is your tax return, sir.    I'm asking you.

        22        A    Apparently I did.
        23        Q    Okay.    So even though everything ran through

        24   the Barger group, you then in addition to whatever

        25   expenses the Barger group had where all your money ran




                                                                          44


         1   through, you took deductions for personal expenses,
         2   right?

         3        A    Yeah.

         4        Q    And included under that is you took a
         5   deduction for $18,000 in rent in 2013.    Do you see that?
         6   It would be line 18.

         7        A    I do.
         8        Q    And you calculated that somehow or your
         9   accountant calculated that the value of your home office

        10   for you earning $16,210 was $18,000 in rent?
        11        A    Apparently he did a good job.

                                         Page 40
Case
Case1:17-cv-04869-FB-LB
     1:17-cv-04869-FB-LB Document
                         Document74-9
                                  54-4 Filed
                                       Filed10/03/18
                                             08/15/18 Page
                                                      Page39
                                                           10of
                                                             of73
                                                                15PageID
                                                                  PageID#:
                                                                         #:1784
                                                                           878



                          Barger Steven B. 081018 Rough Draft


                                                                          51



        1   First Data.
        2           Q   Okay.   On line 19 -- excuse me.   I apologize.

        3   On line 18 you show rent of $22,900.
        4           A   Okay.
        5           Q   Do you see that?

        6           A   Yeah.
        7           Q   Can you explain to me why the amount that you

        8   took as an expense for rent in 2014 jumped from $18,000

        9   in 2013 to $22,900 in 2014 for only six months?
       10           A   You would have to ask my accountant.    I don't

       11   know.

       12           Q   Okay.   But you recognize that by taking these
       13   expenses it lowers the amount of taxable income that you

       14   have to pay on the money that you receive from the

       15   operations of a business, you understand that, right?

       16           A   So you're saying I owe more taxes?

       17           Q   No, sir.   I'm saying you understand that by
       18   putting business expenses on your tax return you did so

       19   to offset the income that you received from operating

       20   the consulting business, you understand that's the
       21   purpose of business expenses?

       22           A   Yeah, sure.
       23           Q   So you don't know why this jumped from $1,500
       24   a month all the way up to 22,900 for six months?

       25           A   Maybe the rent increased.   I don't know.




                                                                          52


                                        Page 47
Case
Case1:17-cv-04869-FB-LB
     1:17-cv-04869-FB-LB Document
                         Document74-9
                                  54-4 Filed
                                       Filed10/03/18
                                             08/15/18 Page
                                                      Page40
                                                           11of
                                                             of73
                                                                15PageID
                                                                  PageID#:
                                                                         #:1785
                                                                           879



                          Barger Steven B. 081018 Rough Draft
        1        Q       The rent increased on the -- was this an

        2   apartment that you were living in?
        3        A       It was a house.

        4        Q       Oh.     Did the rent increase do you know?
        5        A       I don't know.     You would have to ask my
        6   accountant.

        7        Q       Okay.     Well, we just might do that.
        8                Are you a gambler?
        9        A       I have gambled, yeah.

       10        Q       And you report your winnings and losses on
       11   your taxes?

       12        A       Of course.

       13                (Deposition Exhibit 136, marked for
       14   identification.)

       15        Q       Showing you what's been marked as Deposition

       16   Exhibit 136 which corresponds with SBB-001345 to 1355,

       17   this is a document produced in this case and it's your

       18   2012 1040.     Do you see that?
       19        A       I do.

       20        Q       And in 2012, which was the time period when

       21   you were operating the lucrative consulting business,
       22   your adjusted gross income was a negative $17,735,

       23   right?
       24        A       That's what my accountant says.
       25        Q       And that year, if you go to Schedule C,




                                                                        53



        1   001348, the amount of money that you received in income,

        2   which had to be as a consultant is what it says, was

                                           Page 48
Case
Case1:17-cv-04869-FB-LB
     1:17-cv-04869-FB-LB Document
                         Document74-9
                                  54-4 Filed
                                       Filed10/03/18
                                             08/15/18 Page
                                                      Page41
                                                           12of
                                                             of73
                                                                15PageID
                                                                  PageID#:
                                                                         #:1786
                                                                           880



                       Barger Steven B. 081018 Rough Draft
        3   $15,602, right?
        4        A    That's what he says.
        5        Q    That's what he says or that's what your tax

        6   return said?
        7        A    That's what his -- he put on my tax return and
        8   I agreed to.

        9        Q    Right you signed your taxes, right?
       10        A    Yes, I did.

       11             (Deposition Exhibit 137, marked for
       12   identification.)

       13        Q    Showing you what's been marked as Deposition

       14   Exhibit 137, corresponding with SBB-001336 to 1344, I
       15   represent that these were produced by you in this case

       16   and this is your 2011 1040.   Do you see that?

       17        A    I do.

       18        Q    And this year for 2011 your AGI on line 37 of
       19   page 1 was $35,202, right, Mr. Barger?

       20        A    Yeah.

       21        Q    And then on page 3 of this document, which is

       22   your Schedule C profit or loss from a business, the
       23   gross receipts that you had this year were $77,071.     Do

       24   you see that?

       25        A    Okay.    Yeah.




                                                                         54



        1        Q    Is there something that happened between 2011
        2   where you received $77,000 in consulting fees to 2012

        3   and 2013 where they dramatically decreased?
        4        A    Other than the fact that I started working
        5   with my son at the Barger Group.
                                     Page 49
Case
Case1:17-cv-04869-FB-LB
     1:17-cv-04869-FB-LB Document
                         Document74-9
                                  54-4 Filed
                                       Filed10/03/18
                                             08/15/18 Page
                                                      Page42
                                                           13of
                                                             of73
                                                                15PageID
                                                                  PageID#:
                                                                         #:1787
                                                                           881



                          Barger Steven B. 081018 Rough Draft
                                                                              64


        1        A       I'm sure they are, yeah.

        2        Q       Did you report the MetLife checks for the two
        3   that you received, one in the amount of $27,705 and the
        4   other one in the amount of $13,852.50, did you report

        5   them on your tax return?
        6        A       I don't know.    You have to ask my accountant.

        7        Q       And to this day you have not returned that
        8   money to MetLife, correct?

        9        A       Correct.

       10        Q       Showing you what's been marked as Deposition
       11   Exhibit what number is that 141?        Is that correct?   142,

       12   I'm sorry.     142, I'm sorry.

       13                MR. SHEARER:    I think we're on 143.

       14        Q       I apologize.    I apologize.
       15                Showing you what's been marked as Deposition

       16   Exhibit 143, can you identify that, please?

       17        A       Looks like a 1099 from a company called Oasis

       18   Outsourcing.
       19        Q       And what is Oasis Outsourcing?

       20        A       They are an HR outsourcing company that does

       21   HR services for companies who don't want to keep it

       22   inhouse.     They act as a co-employer.
       23        Q       Did you provide consulting services to Oasis

       24   in 2017 after you left First Data?
       25        A       I did.




                                                                              65



        1        Q       And did you do that again through your son's
                                        Page 59
Case
Case1:17-cv-04869-FB-LB
     1:17-cv-04869-FB-LB Document
                         Document74-9
                                  54-4 Filed
                                       Filed10/03/18
                                             08/15/18 Page
                                                      Page43
                                                           14of
                                                             of73
                                                                15PageID
                                                                  PageID#:
                                                                         #:1788
                                                                           882



                          Barger Steven B. 081018 Rough Draft
       12   him.

       13                MR. SHEARER:    Objection on asking -- how he
       14   made a decision for tax purposes in this case is

       15   privileged information.
       16                MR. EIDELMAN:     No.   He just said it was his
       17   accountant.

       18           Q    So I want to be clear about something, Mr.
       19   Shearer.     You deducted fees that you paid to Mr. Shearer
       20   on your tax return for your business in 2017 in the

       21   amount of $36,500, right?
       22           A    You're going to have to ask my accountant.

       23           Q    Do you know what you -- do you know what you

       24   otherwise would have spent $36,500 on in legal fees in
       25   2017?




                                                                            70


        1           A    I have no idea.

        2           Q    And you paid Mr. Shearer in 2017, correct?

        3           A    I think that's privileged, isn't it?
        4           Q    Well, it's on your tax return.      I'm entitled

        5   to find out what your legal and professional services
        6   for $36,500 were that you reported to the United States
        7   government on your tax return in 2017.

        8           A    You have to ask my accountant.
        9           Q    Do you have any legal -- do you have any other
       10   legal cases going on besides this one?

       11           A    No.

       12           Q    Have you paid any lawyers other than Mr.
       13   Shearer --

                                           Page 64
Case
Case1:17-cv-04869-FB-LB
     1:17-cv-04869-FB-LB Document
                         Document74-9
                                  54-4 Filed
                                       Filed10/03/18
                                             08/15/18 Page
                                                      Page44
                                                           15of
                                                             of73
                                                                15PageID
                                                                  PageID#:
                                                                         #:1789
                                                                           883



                          Barger Steven B. 081018 Rough Draft
       19             (Recess 5:30 p.m. - 6:05 p.m.)

       20             (Deposition Exhibit 171, marked for
       21   identification.)

       22   BY MR. EIDELMAN:
       23        Q    We're back on the record.
       24             I just wanted to do a housekeeping matter with

       25   you, Mr. Barger.    Earlier today we had some testimony




                                                                         224



        1   about your tax returns and your 1040, et cetera.    Who is
        2   your accountant?

        3        A    A guy named Philip in Birmingham, Alabama.

        4        Q    Is it Philip Morgan?
        5        A    Yeah.

        6        Q    Philip Morgan CPA?

        7        A    Yeah.

        8        Q    And Mr. Morgan is the person that I would need

        9   to ask questions about about your tax returns?
       10        A    Yeah.
       11        Q    Do you have any objection to me taking

       12   Mr. Morgan's deposition for purposes of inquiring about
       13   your taxes?
       14        A    That's fine with me.

       15        Q    So if Mr. Morgan's name appears on any tax

       16   returns, he's the person that I would ask questions to
       17   is that right?
       18        A    That's fine with me.

       19        Q    And if his name isn't on any tax returns, who
       20   would I ask those questions to?

                                       Page 206
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 45 of 73 PageID #: 1790




                             EXHIBIT B
         Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 46 of 73 PageID #: 1791


From:       Steve Barger(steve@thebargergroup.com)
To:         Whalen, Karen
CC:         Ward, Kevin P; Diaz, Laura
BCC:
Subject:    RE: Follow Up
Sent:       04/06/2014 12:27:29 AM +0100 (GMT)
Attachments:TBG W9.tiff; FD10.pdf; FD.pdf; FD8.pdf; FD9.pdf; FD Master Invoice 2.16.14.pdf;

,
                                     m                             v                                           m                    m                     m           v
     m
                 b
     v                       b    m           b
                                                                                                           m
         v                                                         m                                           b                    mb                    b
             m                                                 v           v           m                                                                 v                    b
                 m                        v                                                                                         m
             v
                             v                    q                    m
    m                                         v                                            b           v           x        v                    x       v
                         v            m       v        x
             ,

     v
                                      Purpose Driven. Principle Based. Client Centered.
                                                        Steve Barger
                                                                        TheBargerGroup
                                                                         480-225-8783
                                                                   steve@thebargergroup.com
                                                                   www.thebargergroup.com

From:        ,                                                                 m
Sent:        ,                    ,       :
To:   v B
Cc:      , v     ;               ,
Subject:
         v                                                                         v               v                                m                         v       m
         v     q
    ,             b                                                        b                                                ,                                     b
  x m                                                      v                                           x                                                                  ,
                                 b m
                                          ,
B        ,

                 m                    m            m       b                                                                ,                            m
                     m                                                                     ,               m                                     b            v
m                                                      ,                           b                                            m        ,           b
     mm                                           b                            v               v                   mm                        ,
    mm               b                             m                                   m                                m
                                                                               CONFIDENTIAL                                                          FDC00053142
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 47 of 73 PageID #: 1792




                                 CONFIDENTIAL                      FDC00053143
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 48 of 73 PageID #: 1793




                                 CONFIDENTIAL                      FDC00053144
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 49 of 73 PageID #: 1794




                                 CONFIDENTIAL                      FDC00053145
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 50 of 73 PageID #: 1795




                                 CONFIDENTIAL                      FDC00053146
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 51 of 73 PageID #: 1796




                                 CONFIDENTIAL                      FDC00053147
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 52 of 73 PageID #: 1797




                             EXHIBIT C
 Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 53 of 73 PageID #: 1798

   STEVEN B. BARGER -against- FIRST DATA                               Job 28015
   Karen Whalen on May 31, 2018· Confidential                            Page 92

·1· · · · · · · · · CONFIDENTIAL - WHALEN
·2· ·directly to Rhonda with day-to-day issues.
·3· ·And that started happening very, very quickly.
·4· ·She was in Atalanta.· Many of them would go to
·5· ·see her.· But it was also very clear that
·6· ·Steve wanted to play more of that visionary,
·7· ·motivational speaker role.· And this team
·8· ·needed day-to-day operational leadership.
·9· ·They needed structure.· They needed
10· ·discipline.· They needed metrics.· And none of
11· ·that was present at that time.
12· · · · · · · · · So when we were talking about a
13· ·successor, the view at that point was let --
14· ·bring in someone to do -- actually run sales
15· ·training and potentially move Steven to
16· ·another role that leveraged more of his
17· ·experience.
18· · · · · · · · · The other compounding factor
19· ·was that Steve made an awful lot of money to
20· ·run a sales training organization.· He came in
21· ·at a comp level that I was astounded by and
22· ·disagreed with openly.· So part of it was us
23· ·saying, "You can't have a $700,000 plus leader
24· ·running this group and not really running it."
25· · · · · · ·Q· · Mr. Barger was -- what was the


                               EcoScribe Solutions· · 888.651.0505
                                                                                   YVer1f
 Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 54 of 73 PageID #: 1799

   STEVEN B. BARGER -against- FIRST DATA                               Job 28015
   Karen Whalen on May 31, 2018· Confidential                            Page 93

·1· · · · · · · · · CONFIDENTIAL - WHALEN
·2· ·original reason that he was brought on to
·3· ·First Data?
·4· · · · · · ·A· · He and Joe Plumeri had worked
·5· ·together to turn around large sales forces.
·6· ·And he always was the guy with Joe.· And Joe
·7· ·felt that he could add value here as part of
·8· ·the sales transformation efforts.
·9· · · · · · ·Q· · Okay.· So he was brought in for
10· ·sales transformation.· Was he brought in to --
11· ·originally to be the head of sales training?
12· · · · · · ·A· · I don't believe so.
13· · · · · · ·Q· · So how did sales training
14· ·become Mr. Barger's responsibility?
15· · · · · · ·A· · Joe made the decision a couple
16· ·of months into Steve's arrival, and asked
17· ·Bryan Fricke to report directly to Steve.
18· · · · · · ·Q· · When did Bryan Fricke depart
19· ·First Data?
20· · · · · · ·A· · I would say third quarter
21· ·of 2014.
22· · · · · · ·Q· · Why did Mr. Fricke leave?
23· · · · · · ·A· · He did not like the work
24· ·environment with Steve and Joe.
25· · · · · · ·Q· · Okay.· How long had he with


                               EcoScribe Solutions· · 888.651.0505
                                                                                   YVer1f
 Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 55 of 73 PageID #: 1800

   STEVEN B. BARGER -against- FIRST DATA                               Job 28015
   Karen Whalen on May 31, 2018· Confidential                           Page 102

·1· · · · · · · · · CONFIDENTIAL - WHALEN
·2· · · · · · ·A· · So when you say "sales
·3· ·transformation," I think sales transformation
·4· ·is a very broad term.· That means you're
·5· ·changing organizational structure.· That means
·6· ·you're changing compensation plans.· You're
·7· ·changing every aspect of sales.· Steve was not
·8· ·doing all that work.
·9· · · · · · · · · Steve was really, again, more
10· ·of the marketing guy working hand in hand with
11· ·Joe Plumeri, who, admittedly, Joe Plumeri is a
12· ·very captivating speaker.· Joe liked having
13· ·Steve by his side, but he wasn't actually
14· ·managing that work.
15· · · · · · ·Q· · Okay.· But he was doing more
16· ·than just running the sales training team.
17· · · · · · ·A· · He was working on other items,
18· ·like First Data Way, but he really -- he
19· ·really wasn't, in my view.· He wasn't doing
20· ·much outside of sales training.
21· · · · · · ·Q· · You did indicate you didn't
22· ·have much interaction with Steve on a
23· ·day-to-day basis, correct?
24· · · · · · ·A· · Well, when came in initially --
25· ·that was before I was reporting to Frank -- I


                               EcoScribe Solutions· · 888.651.0505
                                                                                   YVer1f
 Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 56 of 73 PageID #: 1801

   STEVEN B. BARGER -against- FIRST DATA                               Job 28015
   Karen Whalen on May 31, 2018· Confidential                           Page 103

·1· · · · · · · · · CONFIDENTIAL - WHALEN
·2· ·was supporting Joe Plumeri.· So I did
·3· ·initially work with him on his contractor
·4· ·arrangement when Joe first brought him in, and
·5· ·then his offer.
·6· · · · · · · · · And there was --
·7· · · · · · ·Q· · And what time frame was that?
·8· · · · · · ·A· · So he was a contractor for us
·9· ·in the first part of -- I want to say late Q1,
10· ·Q2 of 2014, and then I believe he started with
11· ·us in July of 2014 as an employee.
12· · · · · · ·Q· · Okay.· What was he doing as a
13· ·contractor?
14· · · · · · ·A· · I think he was looking at some
15· ·of our sales training materials, really trying
16· ·to come up with a campaign that they could
17· ·roll out to the sales force.
18· · · · · · ·Q· · Do you know what he saw as
19· ·issues inside of the sales force that needed
20· ·to be addressed?
21· · · · · · ·A· · So I think he -- Joe did not
22· ·feel they were compensated correctly.· He
23· ·wanted more aggressive salespeople.· We had
24· ·significant employee attrition in the sales
25· ·world, so those were some of the items that he


                               EcoScribe Solutions· · 888.651.0505
                                                                                   YVer1f
 Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 57 of 73 PageID #: 1802

   STEVEN B. BARGER -against- FIRST DATA                               Job 28015
   Karen Whalen on May 31, 2018· Confidential                           Page 104

·1· · · · · · · · · CONFIDENTIAL - WHALEN
·2· ·was trying to solve for.
·3· · · · · · ·Q· · Okay.· What is an ERG?
·4· · · · · · ·A· · An employee resource group?
·5· · · · · · ·Q· · Yeah.
·6· · · · · · ·A· · So they are groups formed
·7· ·around a common purpose:· To drive change,
·8· ·drive more diverse and inclusive practices
·9· ·across the firm.· To act as advisors,
10· ·actually, to our management committee.· So
11· ·many, many purposes, but ultimately to drive
12· ·greater diversity and greater employee
13· ·engagement.
14· · · · · · ·Q· · You had -- when did this --
15· ·did -- the search for a successor, when did
16· ·that begin?
17· · · · · · ·A· · I believe we had gone a couple
18· ·of rounds on successors, that we had started
19· ·initially thinking we -- and I don't know if
20· ·this was even 2014 or 2015 when Bryan Fricke
21· ·left -- somebody to take on the more
22· ·day-to-day operations of sales training,
23· ·someone who was more of a training expert.
24· ·This was more directed at:· Steve makes a lot
25· ·of money, Steve needs -- he really needs to go


                               EcoScribe Solutions· · 888.651.0505
                                                                                   YVer1f
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 58 of 73 PageID #: 1803




                             EXHIBIT D
 Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 59 of 73 PageID #: 1804

   STEVEN B. BARGER -against- FIRST DATA                                  Job 28016
   Anthony Marino on June 01, 2018· Confidential                           Page 185

·1· · · · · · · CONFIDENTIAL - ANTHONY MARINO
·2· ·do on day one.· I'm not on the look for the
·3· ·successor.· I mean, it was his
·4· ·responsibility --
·5· · · · · · ·Q· · If somebody is hired --
·6· · · · · · ·A· · -- to find a successor.
·7· · · · · · · · · MR. EIDELMAN:· Please let him
·8· · · · · · ·finish.
·9· · · · · · · · · MR. SHEARER:· I thought he was
10· · · · · · ·done.· I'm sorry.
11· · · · · · ·Q· · Why would somebody on their
12· ·first day start looking for their successor?
13· · · · · · ·A· · I didn't say his first day.                       I
14· ·said that he was notified very early on that
15· ·he should find a successor.· Like anybody
16· ·should find a successor.
17· · · · · · · · · Think about this, Mr. Shearer,
18· ·Mr. Barger was retired.· First Data hired him
19· ·at 69 years old, provided him with over three
20· ·years of employment worth nearly a million
21· ·dollars per year.· Of course, it would be a
22· ·logical plan in any good-run business to
23· ·ensure that that person also had somebody in
24· ·their organization who could someday run and
25· ·move the legacy forward of what they had


                                EcoScribe Solutions· · 888.651.0505
                                                                                      YVer1f
 Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 60 of 73 PageID #: 1805

   STEVEN B. BARGER -against- FIRST DATA                               Job 28016
   Anthony Marino on June 01, 2018· Confidential                        Page 186

·1· · · · · · · CONFIDENTIAL - ANTHONY MARINO
·2· ·established.
·3· · · · · · ·Q· · Okay.· And now, you say in any
·4· ·good-run business, but isn't this the same
·5· ·business that hired Mr. Barger at a million
·6· ·dollars a year?
·7· · · · · · ·A· · I believe that that was a
·8· ·mistake hiring him at the rate in which he was
·9· ·paid.· In fact, I believe Ms. Whalen testified
10· ·yesterday that she completely disagreed with
11· ·Mr. Plumeri when he made the decision to do
12· ·so.
13· · · · · · · · · So I support Ms. Whalen's
14· ·assertion that that job should never have been
15· ·paid what Mr. Barger was earning, that three
16· ·quarters of a million dollars for the job in
17· ·the company, I would say, is completely
18· ·inappropriate.· So I support Ms. Whalen's
19· ·belief that we hired him improperly at that
20· ·high rate of pay.
21· · · · · · ·Q· · So how do you decide which
22· ·decisions by this organization are good
23· ·business decisions and which ones are poor
24· ·business decisions?
25· · · · · · · · · MR. EIDELMAN:· Objection.


                                EcoScribe Solutions· · 888.651.0505
                                                                                   YVer1f
 Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 61 of 73 PageID #: 1806

   STEVEN B. BARGER -against- FIRST DATA                               Job 28016
   Anthony Marino on June 01, 2018· Confidential                        Page 187

·1· · · · · · · CONFIDENTIAL - ANTHONY MARINO
·2· · · · · · · · ·If you can answer.
·3· · · · · · ·A· · Yeah.· I don't understand the
·4· ·question.
·5· · · · · · ·Q· · Well, it seems like you pick
·6· ·and choose as to what decisions you call good
·7· ·business decisions and what decisions you call
·8· ·bad business decisions, but they're all being
·9· ·made by the same organization.
10· · · · · · ·A· · I think that in Mr. Barger's
11· ·case he was hired by Mr. Plumeri.· And my
12· ·deposition and Ms. Whalen's deposition, we
13· ·believe that he was hired at a rate of pay
14· ·that far exceeded the responsibilities of the
15· ·job.· And Ms. Whalen, I believe, went on the
16· ·record of that.· I support that.· So I believe
17· ·that the decision to hire Mr. Barger at that
18· ·rate of pay for the job that he was doing was
19· ·not a good decision.
20· · · · · · ·Q· · Okay.· So Mr. Plumeri made a
21· ·bad decision in this case?
22· · · · · · ·A· · Correct.
23· · · · · · ·Q· · Okay.· In response to that,
24· ·later in the morning, Jeff Hack returns an
25· ·email back to you, agreeing with your concepts


                                EcoScribe Solutions· · 888.651.0505
                                                                                   YVer1f
 Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 62 of 73 PageID #: 1807

   STEVEN B. BARGER -against- FIRST DATA                               Job 28016
   Anthony Marino on June 01, 2018· Confidential                        Page 213

·1· · · · · · · CONFIDENTIAL - ANTHONY MARINO
·2· · · · · · ·Correct.
·3· · · · · · ·Q· · Do you know if he was receiving
·4· ·long-term disability payments from MetLife
·5· ·around January 11?
·6· · · · · · ·A· · I don't know.
·7· · · · · · ·Q· · Do you know if Mr. Barger was
·8· ·on First Data's medical insurance?
·9· · · · · · · · · MR. EIDELMAN:· Objection.
10· · · · · · ·Asked and answered.
11· · · · · · · · ·You can answer again.
12· · · · · · ·A· · I don't know.
13· · · · · · ·Q· · Okay.· That's that.· I kind of
14· ·want to go back to the Joe Pulmeri discussion,
15· ·the hiring discussion.· Well, one of the first
16· ·things we talked about this morning in
17· ·Exhibit 1, the U.S. employee handbook --
18· · · · · · ·A· · Uh-huh.
19· · · · · · ·Q· · -- was that the salaries,
20· ·positions, could be reduced at any time?
21· · · · · · ·A· · Uh-huh.
22· · · · · · ·Q· · Why if this was such a -- why
23· ·if it was such a bad decision did First Data
24· ·not take any action to adjust the salary to
25· ·what would be, in your mind, commensurate with


                                EcoScribe Solutions· · 888.651.0505
                                                                                   YVer1f
 Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 63 of 73 PageID #: 1808

   STEVEN B. BARGER -against- FIRST DATA                                  Job 28016
   Anthony Marino on June 01, 2018· Confidential                           Page 214

·1· · · · · · · CONFIDENTIAL - ANTHONY MARINO
·2· ·the position?
·3· · · · · · ·A· · I'll answer it in general, and
·4· ·then I'll answer it in specific.· It's
·5· ·uncommon to take an executive and reduce their
·6· ·pay 50 percent, reduce their title, and then
·7· ·expect that they'll be motivated to come into
·8· ·work the next day.
·9· · · · · · · · · I've not seen it done a lot.                      I
10· ·suppose that if somebody volunteered that,
11· ·that would be great, and it would be
12· ·considered specific to Mr. Barger.· I think
13· ·that he -- again this is conjecture, but I
14· ·can't imagine him agreeing that, you know, the
15· ·next day he'd come into the office, and he'd
16· ·be a VP, and he'd have his salary reduced 50
17· ·percent, so it -- it could have happened, but,
18· ·you know, it's not common.
19· · · · · · ·Q· · You mentioned that he had been,
20· ·I would just call it, semi-retired prior to
21· ·coming into First Data, and it seemed like a
22· ·formerly semi-retired individual would be a
23· ·prime candidate for going to and asking will
24· ·he take a pay cut.
25· · · · · · ·A· · I think it would have been


                                EcoScribe Solutions· · 888.651.0505
                                                                                      YVer1f
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 64 of 73 PageID #: 1809




                             EXHIBIT E
       Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 65 of 73 PageID #: 1810
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                         Eastern District
                                                       __________         of of
                                                                   District  New  York
                                                                                __________

                        Steven B. Barger                                       )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      1:17-cv-04869-FB-LB
                 First Data Corporation, et al.                                )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                                    Phillip D. Morgan

                                                       (Name of person to whom this subpoena is directed)

        Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


 Place: Starnes Davis Florie LLC, 100 Brookwood Place                                  Date and Time:
           7th Floor, P.O. Box 598512                                                                    09/17/2018 10:00 am
           Birmingham, AL 35259

          The deposition will be recorded by this method:                     stenographer

          Production: You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material: See Exhibit A.




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        08/27/2018
                                   CLERK OF COURT
                                                                                         OR
                                                                                                             /s/ Gary B. Eidelman
                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Defendants
First Data Corporation                                                  , who issues or requests this subpoena, are:
Gary Eidelman, Saul Ewing Arnstein & Lehr LLP, 500 E. Pratt St. Ste. 900, Baltimore, MD 21202, 410-332-8975

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 66 of 73 PageID #: 1811




                                     UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF NEW YORK


  STEVEN B. BARGER, an individual,

                          Plaintiff,

  v.                                                         Civil Case No.: 1:17-cv-04869-FB-LB

  FIRST DATA CORPORATION, et al.,

                          Defendants.


                     EXHIBIT A TO SUBPOENA PHILLIP MORGAN & COMPANY, PC

               1.         Your file on Steven B. Barger and Marilyn Barger.
               2.         Your file on Barger Group LLC.
               3.         Your file on Barger Consulting Group.
               4.         All federal and state tax returns prepared for Steven B. Barger and Marilyn
                          Barger, for the tax years 2010-2017.
               5.         All work papers, supporting documents and ESI, and questionnaires in your
                          possession, custody and control concerning the preparation and filing of federal
                          and state tax returns for Steven B. Barger and Marilyn Barger, for the tax years
                          2010-2017.
               6.         Documents and ESI that reconcile profits and losses for purposes of Schedule C
                          for the tax years 2010-2017 Steven B. Barger and Marilyn Barger.
               7.         All communications and ESI with Steven B. Barger and Marilyn Barger
                          concerning their federal and state taxes for the tax years 2010-2017.
               8.         Documents and ESI supporting rent, utilities, vehicles, and any and all other
                          expenses for purposes of business deductions for Steven B. Barger and Marilyn
                          Barger for tax years 2010-2017.
               9.         All federal and state tax returns prepared for Barger Group LLC for the tax years
                          2010-2017.
               10.        All work papers, supporting documents, ESI, and questionnaires in your
                          possession, custody and control concerning the preparation and filing of federal
                          and state tax returns for Barger Group LLC for the tax years 2010-2017.




  24828813.2 08/27/2018
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 67 of 73 PageID #: 1812




               11.        Documents and ESI that reconcile profits and losses for purposes of Schedule C
                          for the tax years 2010-2017 for Barger Group LLC.
               12.        All communications and ESI with Barger Group LLC concerning its federal and
                          state taxes for the tax years 2010-2017.
               13.        All tax returns prepared for Barger Consulting Group for the tax years 2010-2017.
               14.        All work papers, supporting documents, ESI, and questionnaires in your
                          possession, custody or control concerning the preparation and filing of tax returns
                          for Barger Consulting Group for the tax years 2010-2017.
               15.        Documents and ESI that reconcile profits and losses for purposes of Schedule C
                          for the tax years 2010-2017 Barger Consulting Group.
               16.        All communications and ESI with Barger Consulting Group concerning its federal
                          and state taxes for the tax years 2010-2017.
               17.        All communications and ESI that you have had with Steven B. Barger since
                          August 10, 2018 concerning Barger v. First Data Corporation et al, United States
                          District Court for the Eastern District of New York, Civil Action No. EDNY:
                          1:17-cv-04869-FB-LB.
               18.        All communications and ESI that you have had with Shawn Shearer, Brenda
                          Barger, or the Law Offices of Shawn Shearer since August 10, 2018 concerning
                          Barger v. First Data Corporation et al, United States District Court for the
                          Eastern District of New York, Civil Action No. EDNY: 1:17-cv-04869-FB-LB.
               19.        All communications and ESI that you have had with Grant Barger since August
                          10, 2018 concerning Barger v. First Data Corporation et al, United States
                          District Court for the Eastern District of New York, Civil Action No. EDNY:
                          1:17-cv-04869-FB-LB.
               20.        Documents and ESI concerning Steven B. Barger’s and Marilyn Barger’s bank
                          accounts between 2010 – 2017.
               21.        Documents and ESI concerning Barger Group LLC’s bank accounts between
                          2010 – 2017.
               22.        Documents and ESI concerning Barger Consulting Group’s bank accounts
                          between 2010 -2017.
               23.         All IRS Forms 1099, including Form 1099-B, issued to Steven B. Barger for tax
                          years 2010-2017.
               24.        All documents and ESI concerning corporate or partnership tax returns in which
                          Steven B. Barger has an ownership interest.




                                                          -2-
  24828813.2 08/27/2018
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 68 of 73 PageID #: 1813




               25.        All documents and ESI concerning consulting contracts between Barger Group
                          LLC and entities or individuals for which it provided consulting services from
                          2010-2017.
               26.        All documents and ESI concerning invoices sent by Barger Group LLC to entities
                          or individuals for which it provided consulting services for tax years 2010-2017.
               27.        Financial statements, including footnotes, concerning Barger Group LLC for tax
                          years 2010-2017.
               28.        Documents and ESI concerning the billing rates and billable hours per year of
                          Steven B. Barger for Barger Group LLC for tax years 2010-2017.
               29.        Documents and ESI concerning retainer fees and how they are determined for
                          contracts between Barger Group LLC and its clients for tax years 2010-2017.
               30.        Documents and ESI concerning the process through which consulting fees are
                          earned and billed at Barger Group LLC for tax years 2010-2017.
               31.        Documents and ESI concerning consulting services provided by Barger Group
                          LLC for tax years 2010-2017 for which there is no documented consulting
                          agreement.
               32.        Documents and ESI concerning and providing support for any and all travel,
                          meals, entertainment, and other expenses incurred by Steven B. Barger in
                          connection with consulting services provided by Barger Group LLC for tax years
                          2010-2017.
               33.        All documents and ESI concerning consulting contracts between Barger
                          Consulting Group and entities or individuals for which it provided consulting
                          services from 2010-2017.
               34.        All documents and ESI concerning invoices sent by Barger Consulting Group to
                          entities or individuals for which it provided consulting services for tax years
                          2010-2017.
               35.        Financial statements, including footnotes, concerning Barger Consulting Group
                          for tax years 2010-2017.
               36.        Documents and ESI concerning the billing rates and billable hours per year of
                          Steven B. Barger for Barger Consulting Group for tax years 2010-2017.
               37.        Documents and ESI concerning retainer fees and how they are determined for
                          contracts between Barger Consulting Group and its clients for tax years 2010-
                          2017.
               38.        Documents and ESI concerning the process through which consulting fees are
                          earned and billed at Barger Consulting Group for tax years 2010-2017.


                                                          -3-
  24828813.2 08/27/2018
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 69 of 73 PageID #: 1814




               39.        Documents and ESI concerning consulting services provided by Barger
                          Consulting Group for tax years 2010-2017 for which there is no documented
                          consulting agreement.
               40.        Documents and ESI concerning and providing support for any and all travel,
                          meals, entertainment, and other expenses incurred by Steven B. Barger in
                          connection with consulting services provided by Barger Consulting Group for tax
                          years 2010-2017.

  For purposes of the Subpoena to Phillip Morgan & Company, PC and Attachment A to the Subpoena
  to Phillip Morgan & Company, PC, the following to instructions and definitions apply:

           1.      “Document” means any papers, writings, or records of any type or source of
  authorship in your possession, custody, or control; or of which you have knowledge, wherever
  located, however produced or reproduced, or whether a draft, original, or copy. By way of
  illustration and not limitation, the term "document" shall include memoranda of telephone
  conversations, summaries, diaries, or other records of personal conversations or interviews; and
  minutes, summaries, diaries, or other records of personal conversations or interviews; and
  minutes, summaries, or other records of any meetings, discussions, or conferences, as well as
  other notes, reports, records of any meetings, discussions or conferences, as well other notes,
  reports, records, data, memoranda, correspondence, notebooks, scrapbooks, diaries, minutes
  summaries, financial statements, ledgers, magnetic tape, or other sound recordings, telegrams,
  telecopies, facsimiles, telecopy and facsimile logs, electronic mail, letters, photographs,
  drawings, plans, studies, manuals, instructions, bids, specifications, graphs, sketches, blueprints,
  charts, curves, motion picture film, microfilm, computer records of any kind, photographs,
  photographic negatives, photocopies, photostats, descriptions, purchase orders, agreements,
  contracts, invoices, bills of lading, published or unpublished speeches, manuscripts or articles,
  transcripts, affidavits, depositions, printed matter, publications and any other retrievable
  intelligence, however recorded, memorialized or preserved. Any original, draft or copy
  containing or having attached thereto any alterations, notes, comments or other material not
  included in each other original, draft or copy shall be deemed a separate document within the
  foregoing definitions. “Document” includes all Electronically Stored Information

         2.      “ESI” means electronically stored information and includes, but is not limited to,
  e-mails and attachments, voice mail, instant messaging, and other electronic communications,
  word processing documents, text files, hard drives, spreadsheets, graphics, audio and video files,
  databases, calendars, telephone logs, transaction logs, Internet usage files, offline storage or
  information stored on removable media (such as external hard drives, hard disks, floppy disks,
  memory sticks, flash drives, and backup tapes), information contained on laptops or other
  portable devices, and network access information and backup materials, TIF files, PDF files,
  Native Files and the corresponding Metadata which is ordinarily maintained.

        3.       The term “concerning” means relating to, referring to, describing, evidencing,
  comprising, setting forth, showing, supporting, disclosing, explaining, summarizing,
  memorializing or constituting, whether directly or indirectly.



                                                         -4-
  24828813.2 08/27/2018
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 70 of 73 PageID #: 1815




           4.     The present tense includes the past and future tenses. The singular includes the
  plural, and the plural includes the singular. “All” means “any and all;” “any” means “any and
  all.” “Including” means “including but not limited to.” “And” and “or” encompass both “and”
  and “or.” Words in the masculine, feminine or neuter form shall include each of the other
  genders.

               5.         The term “including” means including but not limited to.

         6.      “Barger” refers to Steven D. Barger as well as his agents, servants, attorneys,
  representatives, or any other persons acting or purporting to act on his behalf.

          7.      “Law Offices of Shawn Shearer” refers to the Law Offices of Shawn Shearer as
  well as its agents, employees, directors, investigators, attorneys, representatives or any other
  persons acting or purporting to act on its behalf.




                                                         -5-
  24828813.2 08/27/2018
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 71 of 73 PageID #: 1816




                             EXHIBIT F
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 72 of 73 PageID #: 1817
Case 1:17-cv-04869-FB-LB Document 74-9 Filed 10/03/18 Page 73 of 73 PageID #: 1818
